Title: To Alexander Hamilton from John J. U. Rivardi, 16 July 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


Fort Niagara [New York] July 16, 1800. Complains of delays in the payment of quartermaster drafts, the delays in orders sent to him, the lack of experienced officers, and the reduction in troop strength. States that the British garrison has been reinforced. Thanks Hamilton for “the promises … respecting the Brittish Surgeons” and for “the assurance … respecting the Court of Inquiry.”
